Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/01/2021 has been entered.

Claim Objections
Claims 6, 22, and 23 are objected to because of the following informalities: Please delete”-“ from the claims . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5, 7-21, and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140342156.
Regarding claims 1, 13 and 17, US20140342156 discloses a process (Figures 1a-1e) of making a geopolymer comprising contacting a geopolymer material(gel) or/and geopolymer resins with a fluid such as water (claim 23). Geopolymer resins are prepared by coupled alkali-mediated dissolution and precipitation reactions of silicate or aluminosilicate precursors in an aqueous media ([0043]). Curing a geopolymer resin may yield a geopolymer gel or a geopolymer ([0044])
Sources of silicon in geopolymer materials and geopolymer resin materials can include, for example, fumed silica, rice husk, rice husk ash, silica fume, silicates, aluminosilicates, organosilanes, clays, minerals, metakaolin, calcined clays, activated clays, fly ash, slag, pozzolan, incinerated utility waste, industrial by-products, glass powder, red mud, and the like. Sources of aluminum in geopolymers and geopolymer resins can include, for example, alumina, aluminates, aluminum salts, organoalumoxanes, clays, minerals, metakaolin, calcined clays, activated clays, fly ash, slag, pozzolan, incinerated utility waste, industrial by-products, glass powder, red mud, and the like ([0048]). Sodium silicate can be used (examples). Examples 26 to 34 illustrate implementations of process 500 in which the geopolymer resin material can have various compositions and can be cured in various molds under various conditions, which affect the size and shape of the resulting geopolymer material particles. Examples 35 to 41 illustrate implementations of process 500 in which the geopolymer resin materials contain potassium ions instead of sodium ions ([0079]).
Contacting a geopolymer resin material or a geopolymer material with a fluid can include mixing, blending, shaking, shearing, homogenizing, agitating, stirring, sonicating and/or vibrating the geopolymer resin material or the geopolymer material with the fluid or crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid ([0052]). Since Seo et al. discloses the same method of treating the geopolymer material, it is expected that cavities can be formed.
Contacting a geopolymer resin material or a geopolymer material with a fluid causes breaking up or disintegration of the geopolymer resin material or the geopolymer material into particles. For example, a geopolymer resin material or a geopolymer material may disintegrate to form particles, agglomerates of particles and/or aggregates of particles, when it is contacted with a fluid such as water. In some cases, a dimension of the particles is in a range between 1 nm and 2 cm. The disintegration can yield a dispersion or suspension ([0056]). 
US20140342156 discloses that the fluid can be water or an aqueous solution. In certain cases, the fluid includes an organic solvent, a dissolved, dispersed, or suspended species, or both. In some cases, the fluid includes steam. The organic solvent may be more viscous than water. In some cases, the fluid is immiscible with the geopolymer resin material, miscible with water, or both. In certain cases, the fluid is an aqueous or organic solution or mixture including dissolved, dispersed or suspended species including molecules, metal precursors, metals, semiconductors, insulators, monomers, oligomers, polymers, macromers, ions, salts, biomaterials, surfactants, clusters, nanoparticles, nanomaterials, particles, fibers, fillers, inorganic particles, organic particles, inorganic compounds, organic compounds, solvated molecules, cations, anions, organic solvents, emulsions([0011 ]and [0052]).
Removing at least a part of the fluid may include decantation, filtration, centrifugation, or the like ([0057] and claim 1). The fluid may include a dissolved, dispersed, or suspended species. The liquid can be water, an acidic solution (e.g., phosphoric acid) ([0065]). The resulting suspension was centrifuged and washed with deionized water more than three times ([0083]). It is expected that the alkali amount is reduced in the above removing process. The geopolymer resin materials contain potassium ions instead of sodium ions ([0079]). Thus, it is reasonable to expect the material comprising the claimed content sodium cation. 
The Examiner respectfully submits that Seo also discloses that removing the fluid may include decantation, filtration, centrifugation and at least some of the fluid is removed to form a first product. Removing at least some of the fluid can include removal of dissolved species and/or exchange of the fluid with another fluid. See [0057]. Sodium cation is soluble in water. Thus, reduced alkaline (sodium cation) content is expected. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Please note that the applicant also uses the filtration to reduce the sodium cation content. “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596(Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
US2014034256 discloses in [0069] that although described in a particular order, the operations described above may be performed in a different order. Additionally, one or more of the operations may be omitted, or additional operations may be added. US20140342156 discloses that contacting a geopolymer resin material or a geopolymer material with a fluid in 102 and/or subsequently removing at least some of the fluid can be carried out more than once with the same or different fluids ([0058]).
Thus, US20140342156 discloses a similar process as Applicant set forth in the instant application since It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claims 2 - 5, and 19, US20140342156 discloses that the sources of silicon in geopolymer materials and geopolymer resin materials can include, for example, fumed silica, rice husk, rice husk ash, silica fume, silicates, aluminosilicates, organosilanes, clays, minerals, metakaolin, calcined clays, activated clays, fly ash, slag, pozzolan, incinerated utility waste, industrial by-products, glass powder, red mud, and the like ([0048]).
Regarding claims 7 and 14, a geopolymer resin composite can be prepared by the addition of multiple components to a geopolymer resin. Curing of a geopolymer resin composite may yield a geopolymer composite (multicomponent geopolymer). Multicomponent geopolymers are described in U.S. Pat. No. 5,244,726 and U.S. Pat. No. 7,771,686. Examples of components of multicomponent geopolymers or geopolymer composites include nanoparticles, nanomaterials, inorganic particulates, organic particulates, biological materials, molecules, cations, anions, and the like. Other components include, for example, a structure-directing agent or pore-templating agent such as quaternary ammonium ions, cyclodextrins, surfactants, glucose, starch, cellulose fibers, and the like. Other components include, for example, water-miscible organic monomers, oligomers, macromers, polymers; compounds that can be hydrolyzed and condensed with a geopolymer resin, such as organosilanes ([0047]). Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Regarding claim 8, additional components include vegetable oil, plant oil, animal oil, waste vegetable oil, waste animal oil, fat, biodiesel, fatty acid, lipid, ester, carboxylic acid, petroleum-based oil, or a combination of thereof. The vegetable oil, plant oil, animal oil, waste vegetable oil, waste animal oil, fat, biodiesel, fatty acid, lipid, ester, or carboxylic acid may react with the geopolymer resin to produce carboxylate anions ([0047]).
Regarding claims 9 -10, sources of phosphorous in geopolymers and geopolymer resins can include phosphoric acid, phosphates, hydrophosphates, and organophosphine oxide ([0048] and [0051]).
Regarding claims 11-12, contacting a geopolymer resin material or a geopolymer material with a fluid can include mixing, blending, shaking, shearing, homogenizing, agitating, stirring, sonicating and/or vibrating the geopolymer resin material or the geopolymer material with the fluid or crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid ([0052]).
Regarding claims 13, 14 and 16, the fluid in can include water or an aqueous solution (e.g., an acidic, basic, or buffer solution) or an organic solvent (e.g., an alcohol such as methanol and ethanol) or an organic solution. When the fluid includes an organic solvent, the organic solvent may be volatile and undergo evaporate while the fluid is in contact with a geopolymer resin material or a geopolymer material. The fluid is an aqueous or organic solution or mixture including emulsions and surfactants including, for example, polymeric or polymerizable surfactants; cationic, anionic, or nonionic surfactants, and the like ([0051]). Contacting a geopolymer resin material or a geopolymer material with a fluid can include mixing, blending, shaking, shearing, homogenizing, agitating, stirring, sonicating and/or vibrating the geopolymer resin material or the geopolymer material with the fluid or crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid. In certain cases, contacting a geopolymer resin material or a geopolymer material with the fluid includes soaking the geopolymer resin material or the geopolymer material in the fluid or rinsing the geopolymer resin material or the geopolymer material with the fluid([0052]).
US20140342156 discloses that the fluid includes an organic solvent, a dissolved, dispersed, or suspended species, or both. In some cases, the fluid includes steam. The fluid is an aqueous or organic solution or mixture including dissolved, dispersed or suspended species including molecules, metal precursors, metals, semiconductors, insulators, monomers, oligomers, polymers, macromers, ions, salts, biomaterials, surfactants, clusters, nanoparticles, nanomaterials, particles, fibers, fillers, inorganic particles, organic particles, inorganic compounds, organic compounds, solvated molecules, cations, anions, organic solvents, emulsions, fibers, foams, porous materials, quantum dots, magnetic materials, and others, including structure-directing agents or pore-templating agent such as quaternary ammonium ions, cyclodextrins, glucose, starch, cellulose fibers, surfactants, and the like, or a combination of thereof. Suitable surfactants include, for example, polymeric or polymerizable surfactants; cationic, anionic, or nonionic surfactants, and the like ([0051]). The fluid includes steam([0049]). Removing at least some of the fluid can include removal of dissolved species and/or exchange of the fluid with another fluid9[0057]). Thus the organic solvent can be stripped with steam.
Regarding claim 18, the step is optional. US20140342156 discloses that the fluid can be deionized water ([0080]).
Regarding claims 20 – 21, the steps are optional. Optional treatment 106 can be carried out more than once with the same or different treatment process to alter the second product. In one example, the second product may be processed to yield a composite material (e.g., by contacting the first product with an additive including a gas, a liquid, a solid, or a combination thereof impregnating the second product with inorganic particulates, organic particulates, inorganic compounds, organic compounds, biological materials, polymers, carbon, metals, and the like, or a combination thereof). Treating the second product can include altering the chemical composition, chemical structure, microstructural morphology or pore morphology of the second product ([0063]). US20140342156 discloses that the sources of silicon in geopolymer materials and geopolymer resin materials can include, for example, fumed silica, rice husk, rice husk ash, silica fume, silicates, aluminosilicates, organosilanes, clays, minerals, metakaolin, calcined clays, activated clays, fly ash, slag, pozzolan, incinerated utility waste, industrial by-products, glass powder, red mud, and the like([0048]).
Regarding claims 24-27, the liquid may include a dissolved, dispersed, or suspended species. The liquid can be water, an acidic solution (e.g., phosphoric acid) ([0065]). The resulting suspension was centrifuged and washed with deionized water more than three times ([0083]).
Regarding claims 28 -30, the liquid may include a dissolved, dispersed, or suspended species. The liquid can be water, an acidic solution (e.g., phosphoric acid)([0065]). The resulting suspension was centrifuged and washed with deionized water more than three times ([0083]). Contacting a geopolymer resin material or a geopolymer material with a fluid can include mixing, blending, shaking, shearing, homogenizing, agitating, stirring, sonicating and/or vibrating the geopolymer resin material or the geopolymer material with the fluid or crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid ([0052]).
Claims 22 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140342156 as applied to claim 1 above, and further in view of Geopolymer with Hydrogel Characteristics via Silane Coupling Agent Additives” to Glad et a
Regarding claims 22-23, US20140342156 discloses a process set forth above, but it is silent about using the specific silane. 
However, Glad et al disclose that suitable amount of methacryloxypropyltrimethoxysilane can provide mechanical property modification for geopolymers (abstract). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the claimed silane in the US20140342156 process, motivated by the fact that Glad et al disclose that suitable amount of methacryloxypropyltrimethoxysilane can provide mechanical property modification for geopolymers (abstract).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140342156 and “Geopolymer with Hydrogel Characteristics via Silane Coupling Agent Additives” to Glad et al, further in view of US20130284069.
Regarding claim 6, US20140342156 discloses a process set forth above, but it is silent about using the specific silane. 
However, Glad et al. disclose that suitable amount of methacryloxypropyltrimethoxysilane can provide mechanical property modification for geopolymers (abstract). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the claimed silane in the US20140342156 process, motivated by the fact that Glad et al disclose that suitable amount of methacryloxypropyltrimethoxysilane can provide mechanical property modification for geopolymers (abstract). 
US20140342156 discloses that the fluid is an aqueous or organic solution or mixture including dissolved, dispersed or suspended species including molecules, metal precursors, metals, semiconductors, insulators, monomers, oligomers, polymers. But it is silent about using the claimed latex.
However, US’069 discloses that optional materials and additives may be included in geopolymer compositions. These include at least one member selected from the group consisting of film-forming redispersible polymer powders, film-forming polymer latex dispersions a styrene butadiene rubber ([0187]) and [0207]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the claimed latex in the US20140342156 process, motivated by the fact that US’069 discloses that optional materials and additives such as the claimed latex may be included in geopolymer compositions.
Claims 1 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20140342156 as applied to claim 1 above, and further in view of “Steam Distillation: When, Why, How”( the article Nov 24, 2015)
Regarding claim 32, US20140342156 discloses that the fluid can be water or an aqueous solution. In certain cases, the fluid includes an organic solvent, a dissolved, dispersed, or suspended species, or both. In some cases, the fluid includes steam. The organic solvent may be more viscous than water. In some cases, the fluid is immiscible with the geopolymer resin material, miscible with water, or both. In certain cases, the fluid is an aqueous or organic solution or mixture including dissolved, dispersed or suspended species including molecules, metal precursors, metals, semiconductors, insulators, monomers, oligomers, polymers, macromers, ions, salts, biomaterials, surfactants, clusters, nanoparticles, nanomaterials, particles, fibers, fillers, inorganic particles, organic particles, inorganic compounds, organic compounds, solvated molecules, cations, anions, organic solvents, emulsions([0011 ]and [0052]).
US20140342156 discloses that contacting a geopolymer resin material or a geopolymer material with a fluid can include mixing, blending, shaking, shearing, homogenizing, agitating, stirring, sonicating and/or vibrating the geopolymer resin material or the geopolymer material with the fluid or crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid([0052]).
US20140342156 discloses that at least some of the fluid is removed to form a first product. Removing at least some of the fluid can include removal of dissolved species and/or exchange of the fluid with another fluid. The first product may differ (e.g., in composition, pH, etc.) from the geopolymer resin material or the geopolymer material. Removing the fluid may include decantation, filtration, centrifugation, drying, supercritical drying, freeze-drying, evaporation, dehydrating, heating, pyrolyzing, calcining, or the like. In some cases, removing the fluid includes flocculation, agglomeration, aggregation, coagulation or coalescence via addition of a clarifying agent, flocculant or coagulant. The fluid content may be controlled to improve mechanical properties (e.g., compressive strength) of the first product. In one example, when the first product is monolithic, fluid content is selectively controlled to reduce or avoid the cracks in the resulting material([0057].
US20140342156 discloses that contacting a geopolymer resin material or a geopolymer material with a fluid in 102 and/or subsequently removing at least some of the fluid can be carried out more than once with the same or different fluids ([0058]).
But it is silent that the organic solvent is removed by steam stripping.
The article discloses that steam stripping is an efficient way to remove organic compounds or Volatile Organic Compounds (VOC's) from a water-based process stream (page 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the steam stripping in the teaching of US20140342156 to remove the organic solvent, motivated by the fact that the article discloses that steam stripping is an efficient way to remove organic compounds or Volatile Organic Compounds (VOC's) from a water-based process stream (page 1).
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
The Applicant argues that claim 1 as amended recites a process which comprises "a) mixing of precursor for aluminate and silicate in alkaline solution, comprising sodium silicate, sodium aluminate, sodium disilicate, sodium phosphoaluminate, or a mixture thereof, to form a sol-gel, . . . , f) reducing a content of sodium cation within the structure of the geopolymer or geopolymer composite, ..., wherein the geopolymer or geopolymer composite has a sodium content of less than 200 ppm." Thus, it is clear that step f) of the claimed process reduces the sodium content of the geopolymer or geopolymer composite having sodium, and after the sodium reduction step, the claimed process yields the recited geopolymer or geopolymer composite having a sodium content less than 200 ppm. Applicant argues that Seo does not teach or suggest these claim features. Seo does not concern geopolymers with reduced alkaline cation contents. None of Seo's examples shows that Seo intends to control the amount of alkaline cation in its final geopolymer resin materials. There is also no teaching in Seo that would have motivated a person of ordinary skill in the art to reduce the amount of alkaline cation in a geopolymer preparation process — Seo is simply silent in this regard. In view of Seo, a person of ordinary skill in the art would not have had a reason to specifically reduce the sodium content in the geopolymer or geopolymer composite prepared from a sodium containing material, much less to reduce the sodium content to an amount less than 200 ppm.
The Examiner respectfully submits that sodium ion is soluble in the water, As the Applicant noted that the Seo discloses that the some of the fluid can include removal of dissolved species and/or exchange of the fluid with another fluid. Thus, it is reasonable to expect that sodium cation is removed from the product. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
The Applicant argues that Seo does not specifically refer to alkaline content, much less sodium content or to reduce such content. In addition, Seo does not support that its described process would inherently lead to a reduced alkaline content to a level recited in the claims, i.e., with a sodium content less than 200 ppm. In fact, many of the recited methods of removing fluid shown in Seo's paragraph [0057], such as freeze-drying, evaporation, etc., would not be expected to lead to any reduction of alkaline contents in Seo's first product.
The Examiner respectfully submits that Seo also discloses that removing the fluid may include decantation, filtration, centrifugation and at least some of the fluid is removed to form a first product. Removing at least some of the fluid can include removal of dissolved species and/or exchange of the fluid with another fluid. See [0057]. Sodium cation is soluble in water. Thus, reduced alkaline (sodium cation) content is expected. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Please note that the applicant also uses the filtration to reduce the sodium cation content. “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596(Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
The Applicant argues that the preparation of potassium containing geopolymer is relevant for the claimed process. Further, claim 1 has been amended to clarify that step f) recites a reduction of sodium content, thus, Seo's process for preparing the potassium containing geopolymer is not relevant.
The Examiner respectfully submits that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) The Examiner respectfully submits that Seo also discloses that removing the fluid may include decantation, filtration, centrifugation and at least some of the fluid is removed to form a first product. Removing at least some of the fluid can include removal of dissolved species and/or exchange of the fluid with another fluid. See [0057]. Sodium cation is soluble in water. Thus, reduced alkaline (sodium cation) content is expected. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Please note that Applicant uses the filtration to reduce the sodium cation content. “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596(Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
The Applicant argues that Seo only provides a general teaching of how to contact a geopolymer with a fluid. But Seo does not teach or suggest that high shear mixing and ultrasound with high energy should be used, much less to use it in the same way as recited in the claims. In addition, as Seo's teaching is general at best, it does not disclose the same method of treating a geopolymer as the specifically claimed method. Therefore, the Office's inherency theory relating to cavities is also not supported. The Office also has not shown that a person of ordinary skill in the art would have selected the specifically recited step el) when preparing a geopolymer. Out of more than forty examples, Seo teaches no examples that use this particularly recited step e1).
The Examiner respectfully submits that Seo et al. disclose contacting a geopolymer resin material or a geopolymer material with a fluid can include mixing, blending, shaking, shearing, homogenizing, agitating, stirring, sonicating and/or vibrating the geopolymer resin material or the geopolymer material with the fluid or crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid([0052]). Since Seo et al. discloses the same method of treating the geopolymer, it is expected that cavities can be formed. Removing the fluid may include decantation, filtration, centrifugation, or the like ([0057]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Applicant argues that Seo does not teach or suggest any process comprising adding an organic phase, emulsifying, and stripping of the organic phase in preparing a geopolymer material. Out of more than forty examples, Seo teaches no examples using an emulsion. Seo also does not teach or suggest that there is any benefit associated with using an emulsion for preparing a geopolymer material.
The Examiner respectfully submits that Seo discloses that the fluid is an aqueous or organic solution or mixture including emulsions and surfactants including, for example, polymeric or polymerizable surfactants; cationic, anionic, or nonionic surfactants, and the like ([0051]). Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
The Applicant argues that the deficiencies of Seo are not cured by Dubey and Glad. Dubey and Glad were not cited with respect to claim 1, and Dubey and Glad do not provide the disclosure absent from Seo. 
The Examiner respectfully submits that Dubey and Glad are used for the reason listed in the above rejections. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues that the processes referred to in Seo maintains the use of curing processes. For example, the cited paragraph [0052] of Seo teaches “crushing, pounding, grinding, pulverizing, milling, crumbling, smashing, mashing, pressing, or triturating the geopolymer resin material or the geopolymer material in the fluid”. Seo does not teach or suggest that such treatment could be dispensed with.
The Examiner respectfully submits that in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., free of curing process) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully submits that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731